DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/US18/35883 filed 06/04/2018.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 12/02/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Drawings
Figure(s) 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  The Examiner emphasizes that figure 1 merely shows typical particle/photon absorption/emission.
The drawings are objected to under 37 CFR 1.84(l) (and corresponding PCT rule 11.13(a)) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The Drawings (figs. 15-18, 23, 25) are objected to over PCT rule 11.13(b) for the impediment of the clear reading of the text by hatching/shading. Correspondingly (and providing further guidance):
 The drawings are objected to under 37 CFR 1.84(m). The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
 The drawings are objected to under 37 CFR 1.84(h)(3). Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.
The drawings are objected to under 37 CFR 1.84(p)(3) (and correspondingly PCT rule 11.13(h)). Numbers, letters, and reference characters must measure at least 1/8 inch (0.32 cm) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
The drawing(s) is/are objected to under 37 CFR 1.83(a) (and correspondingly PCT Chapter I Article 7, see also 37 CFR 1.437 & MPEP 1825) for not showing claimed features. The Examiner asserts that these drawings are necessary for the understanding of the invention. Therefore, the locations (with respect to each other and with respect to the device for generating phonons) of “a first group of atomic nuclei and a second group of atomic nuclei, wherein the phonons interact with the first group of atomic nuclei and affect nuclear states of the fist groups of the atomic nuclei by transferring energy to the first group of atomic nuclei and causing the first group of atomic nuclei to emit photons at a first location; and wherein the phonons interact with the second group of atomic nuclei and affect nuclear states of the second group of atomic nuclei by transferring energy away from the second group of atomic nuclei causing suppression of otherwise expected photon emission from the second group of nuclei at a second location” (at least claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See related 112 rejection(s).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 Applicant is reminded of the proper content, language, and format for an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
	of use of phrases which can be implied (“The present invention relates to”); and
insufficient assistance to the reader(s) in deciding whether there is a need for consulting the full patent text for details, including mentioning by way of example the preferred technical improvement/modification.
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6, 9-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement), 
 because the specification, while being (narrow analysis for this specific limitation; additional analysis of other limitations addressed elsewhere) enabling for utilization of condensed matter medium comprising Co-57, does not reasonably provide enablement for any condensed matter medium. The Examiner emphasizes that condensed matter medium includes crystalline and amorphous solids and liquids, including liquid crystals, glasses, polymers, and gels.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/utilize the invention commensurate in scope with these claims.
Claim(s) 1-23 is/are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement)
, because the specification, while being enabling for specific combinations of phonon energy(s) with specific condensed matter of specific isotope, does not reasonably provide enablement for the extensive breadth of the claim which comprises any condensed matter medium of any state of any isotope and interaction with any phonon energy level for the respective independently claimed utilizations/affects which leaves an artisan in the art to have to perform undue experimentation of the very extensive number of combinations. The Examiner emphasizes that a condensed matter medium includes crystalline and amorphous solids and liquids, including liquid crystals, glasses, polymers, and gels, and that Applicant has only provided limited guidance with the specific working example of a solid form Co-57 to be utilized with said medium (the Examiner notes that claim 7 in part addresses some of these issues, noting that claim 7 is sufficient specificity for the state and isotope). With regards to the device for generating phonons, the Examiner notes that Applicant has provided working examples, further emphasizing that the prior art (see prior art rejections) provides evidence of the knowledge and ordinary skill in the art. However, with regards to dependent claim 2 and “stress-induced dislocation movement”, Applicant provides only a singular working example (utilizing clamping, see claim 5 which is of sufficient structure for the dislocation inducing device) and is insufficiently supported for any device for generating phonons via stress-induced dislocation movement. Additionally, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Applicant appears to be claiming the results achieved by the invention, leaving the boundaries of the claim scope unclear, see related 112(b)/2nd indefinite rejections for details. The Examiner concludes that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/utilize the invention commensurate in scope with these claims.
	Dependent claim(s) of rejected claim(s) is/are likewise rejected except where otherwise noted above.
Claim(s) 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Regarding independent claim 23, 
 the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, Applicant fails to provide a working example or guidance sufficient to have the result of “25wherein the phonons interact with the first group of atomic nuclei and affect nuclear states of the first group of the atomic nuclei by transferring energy to the first group of atomic nuclei and causing the first group of atomic nuclei to emit photons at a first location; and wherein the phonons interact with the second group of atomic nuclei and affect 30nuclear states of the second group of atomic nuclei by transferring energy away from the 36FM-101UA second group of atomic nuclei causing suppression of otherwise expected photon emission from the second group of nuclei at a second location”, including which atomic nuclei to utilize for each group and where to arrange the locations of the groups relative to each other and relative to the device for generating phonons, leaving the artisan with the undue experimentation of which combination of atomic nuclei and placement provides the results of emitting photons at the first location and suppressing photons at the second location. The Examiner further emphasizes that it is not the law that one can put forth an idea, or a result or function, and claim all methods of achieving it; one cannot claim everything that works.
Claim(s) 1-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims, 
the limitations “wherein the phonons interacts with the atomic nuclei and affect nuclear states of some of the atomic nuclei by transferring energy to the nuclei and causing the nuclei to emit photons” (claim 1), “interacting the phonons with the atomic nuclei and affecting nuclear states of 10some of the atomic nuclei by transferring energy to the nuclei and causing the nuclei to emit photons” (claim 21),  “wherein the phonons interact with the atomic nuclei and affect nuclear states of some of the atomic nuclei by transferring energy away from the atomic nuclei and causing suppression of otherwise expected photon emission from the atomic nuclei” (claim 22), and “wherein the phonons interact with the first group of atomic nuclei and affect nuclear states of the first group of the atomic nuclei by transferring energy to the first group of atomic nuclei and causing the first group of atomic nuclei to emit photons at a first location; and wherein the phonons interact with the second group of atomic nuclei and affect 30nuclear states of the second group of atomic nuclei by transferring energy away from the 36FM-101UA second group of atomic nuclei causing suppression of otherwise expected photon emission from the second group of nuclei at a second location” (claim 23) are merely claiming the results achieved by the invention without reciting the particular structure, materials or steps that accomplish the function/achieved result, leaving the boundaries of the claim unclear. 
See MPEP 2173.05(g), the Examiner additionally nothing that the guidance provided therein includes resolving the ambiguities of a functional limitation in a number of ways: the ambiguity might be resolved by using a quantitative metric rather than a qualitative functional feature; Applicant could demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; Applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or Applicant could amend the claims to recite the particular structure that accomplishes the function.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Regarding claim 7, 
 there is insufficient antecedent basis for the limitation "the elongated plate" in the claim, the Examiner emphasizing that claim 7 depends on independent claim 1, whereas the elongated plate was introduced in claim 5 wherein the species of the device for generating phonons was claimed as comprising “an elongated plate and first and second clamps…”. For the purpose of examination, the Examiner has interpreted claim 7 as so referencing said plate of said disclosed species, however, related thereto, to the best understanding of the Examiner, claim 7 is incomplete for omitting essential elements, such omission amounting to a gap between the elements, and, further related thereto, claim 7 is likewise incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections, the Examiner emphasizing that the omission is the structural elements and relationships therebetween provided by claim 5.  See MPEP § 2172.01.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 6, 12-19, 21-23 is/are rejected under 35 U.S.C. 101
 because the claimed invention lacks patentable utility, and/or are directed to a judicial exception of laws-of-nature/natural-phenomenon without significantly more. Specifically, while Applicant puts forth in the disclosure (as yet to be claimed) patentable utility exemplary including in the form of a research tool useful for analyzing condensed matter medium, for X-ray lithography, and/or for micromachining (see disclosure for additional possible useful applications), the aforementioned claims are directed instead more generically to the law(s)-of-nature/natural-phenomenon(s) (see MPEP 2106.04 with regards to terminology) of phonon interaction with condense matter medium, noting in particular the absence of claimed detector(s) (e.g., scintillator & Geiger counter), and/or preambles breathing life and meaning into the claim(s) (e.g., for X-ray lithography), and/or including additional elements that integrate and so direct the claims to the disclosed useful applications (see claim 5 as exemplary of sufficiency of additional elements). See also preceding 112 analysis which is pertinent to the claim interpretation, the Examiner further emphasizing that the claims are replete with claiming by recitation results of the law(s)-of-nature/natural-phenomenon(s)—even broadly inclusive of inadvertent or unwanted results that naturally or as side-affects occur—without reciting the particular structure, materials or steps that accomplish the function or achieve the result, and the additional elements appear to merely be a drafting effort designed to monopolize the judicial exception. The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. It is the Examiner’s position that the aforementioned claims as a whole do not confine the claims to a particular useful application of the abstract idea, and they do not amount to significantly more than the abstract idea itself. Instead they tend to monopolize the law(s)-of-nature/natural-phenomena itself.  
The Examiner generally suggests that resolving the 112 issues will assist in addressing the 101 issues. Applicant is welcome to an interview to discuss specific possible amendments, including if Applicant wishes merely to inquire after Examiner suggested amendments. The Examiner’s contact details for scheduling an interview can be found in the Conclusion.
	Claim Rejections - 35 USC § 102	
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6, 12-14, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Applicant cited Eerkens (US 3430046 A; hereafter “Eerkens”).
Regarding independent claim 1,
 Eerkens discloses a system (e.g., see fig. 4) for generating photon emission from atomic nuclei (Mossbauer radioisotope; exemplary Co-57) (Title “COHERENT GAMMA RAY EMITTER”; first paragraph shown in column 2 “stimulated emission from excited nuclei it is necessary that the frequency of the emitted gamma rays be monochromatic so that they, fall within the resonance width of the excited nuclei and this occurs in gamma emitting radioisotopes of the class known as Mossbauer- effect radioisotopes, or simply Mossbauer radioisotopes of which examples are Co-57 (Fe-57)”) comprising:
a device for generating phonons (col. 3, ll. 55-71 “inducing nuclear decay in a cooled Mossbauer radioisotope rod by the application of ultrasonic frequencies thereto from an ultrasonic wave generator such as a piezoelectric crystal or a phonon maser which will vibrate at frequencies generally in the range of 1 to 10,000 gigacycles/sec”);
a condensed matter medium (radio-isotope rod) comprising atomic nuclei (Mossbauer radioisotope);
wherein the phonons interact with the atomic nuclei (Mossbauer radioisotope) and affect nuclear states of some of the atomic nuclei (Mossbauer radioisotope) by transferring energy to the nuclei (Mossbauer radioisotope) and causing the nuclei (Mossbauer radioisotope) (via induced nuclear decay) to emit photons (gamma ray).
Regarding claim 3, which depends on claim 1,
 Eerkens discloses wherein the device for generating phonons (vibration source) is configured to apply stress (vibration induced stress) to the condensed matter medium (radio-isotope rod).
Regarding claim 4, which depends on claim 3,
 Eerkens discloses wherein the device for generating phonons (vibration source) is further configured to apply heat (vibrations induce heat) to the condensed matter medium (radio-isotope rod).
Regarding claim 6, which depends on claim 1,
 Eerkens disclose wherein the condensed matter medium (radio-isotope rod) comprises radioactive material (first paragraph shown in column 2  “Mossbauer radioisotopes of which examples are Co-57 (Fe-57)”).
Regarding claim 12, which depends on claim 1,
 Eerkens discloses wherein the generated photon emission is monoenergetic (monochromatic) (first paragraph shown in column 2 “To secure a coherent or superradiant beam of gamma rays by stimulated emission from excited nuclei it is necessary that the frequency of the emitted gamma rays be monochromatic so that they, fall within the resonance width of the excited nuclei and this occurs in gamma emitting radioisotopes of the class known as Mossbauer-effect radioisotopes, or simply Mossbauer radioisotopes of which examples are Co-57 (Fe-57)”).
Regarding claim 13, which depends on claim 1,
 Eerkens discloses wherein the generated photon emission is anisotropic (Abstract “emit substantially superradiant, directionally coherent gamma rays”).
Regarding claim 14, which depends on claim 1,
 Eerkens discloses wherein the generated photon emission is collimated (Abstract “emit substantially superradiant, directionally coherent gamma rays”; see also each of figs. 1-2, 4, & 6-7 all of which show parallel rays).

Regarding claim 19, which depends on claim 1,
 Eerkens discloses wherein the device for generating phonons comprises a transducer (fig. 4, ultrasonic wave generator 35) (col. 7, ll. 50-66 “The wave generator may be a piezoelectric crystal, phonon maser, or other source of sound vibrations”).

Regarding independent claim 21,
 Eerkens discloses a method for generating photon emission from atomic nuclei (Mossbauer radioisotope; exemplary Co-57) (Title “COHERENT GAMMA RAY EMITTER”; first paragraph shown in column 2  “stimulated emission from excited nuclei it is necessary that the frequency of the emitted gamma rays be monochromatic so that they, fall within the resonance width of the excited nuclei and this occurs in gamma emitting radioisotopes of the class known as Mossbauer- effect radioisotopes, or simply Mossbauer radioisotopes of which examples are Co-57 (Fe-57)”) comprising:
generating phonons (col. 3, ll. 55-71 “inducing nuclear decay in a cooled Mossbauer radioisotope rod by the application of ultrasonic frequencies thereto from an ultrasonic wave generator such as a piezoelectric crystal or a phonon maser which will vibrate at frequencies generally in the range of 1 to 10,000 gigacycles/sec”);
providing a condensed matter medium (radio-isotope rod) comprising atomic nuclei (Mossbauer radioisotope);
interacting the phonons with the atomic nuclei (Mossbauer radioisotope) and affecting nuclear states of some of the atomic nuclei (Mossbauer radioisotope) by transferring energy to the nuclei (Mossbauer radioisotope) and causing the nuclei (Mossbauer radioisotope) to emit photons.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Applicant cited Soininen (US 20150162104 A1; hereafter “Soininen”).
Regarding independent claim 22,
 Soininen discloses a system (fig. 5) for suppressing photon emission from atomic nuclei ([0251] “different kinds of de-excitation paths are feasible” and “Long time for the nucleus in excited state and resonance between the nucleus and the surrounding crystal lattice may lead to the release of de-excitation energy in the form of relatively low energy photons, such as X-ray photons, deep UV photons, or phonons (lattice vibrations) which transmit heat energy through the lattice”) comprising:
a device for generating phonons (fig. 5, transducer 550) ([0181] “The piezoelectric transducer 550 with the power plug 552 converts electrical
 pulses to mechanical vibrations that make the reaction container 501 and the reaction material 320 vibrate”);
 
a condensed matter medium comprising atomic nuclei (fig. 5, reaction material 320) ([0165] “The powder material in the reaction material 320
 preferably comprises a mixture of a first reaction material being a compound or a mixture of compounds that possess electrical
 polarizability, i.e. are capable of having areas with a positive electrical charge(+) and areas with a negative electrical charge(-), a second
 reaction material that is metallic nanoparticles comprising preferably metallic matter that is capable of forming electrically conductive metal
 hydrides, more preferably electrically conductive transition metal hydrides, and a third material that is nanoparticles capable of promoting
 the formation and storage of Rydberg matter and inverted Rydberg matter”);
 
wherein the phonons interact with the atomic nuclei and affect nuclear states of some of the atomic nuclei by transferring energy away
 from the atomic nuclei and causing suppression of otherwise expected photon emission from the atomic nuclei ([0251]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Eerkens in view of Kucherov et al (US 2012/0234164 A1; hereafter “Kucherov”).
Regarding claim 2, which depends on claim 1,
 Eerkens does not explicitly state wherein the device for generating phonons
 generates phonons via stress-induced dislocation movement. 
However, Kucherov discloses a device for generating phonons ([0057]
 fracture material is also selected for its ability to absorb high energy compression waves that will degrade into the phonons of the desired
 acoustic spectral line) that generates phonons via stress-induced dislocation movement ([0077] As projectile 118 moves through
 ceramic layer 112 it generates a lattice wave by moving dislocations, thereby transforming an additional portion of the projectile energy into
 acoustic waves). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eerkens so that the device
 for generating phonons generates phonons via stress-induced dislocation movement, as taught by Kucherov, to maximize the amount of
 mechanical kinetic energy absorbed as phonons into the condensed matter medium via a "high energy acoustic spectral line to intercept
 energy from a decomposing compressive wave" (see Kucherov [00231]).

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Eerkens in view of Applicant cited Hagelstein et al (WO 2015195171 A2; hereafter “Hagelstein”). 

Regarding claim 15, which depends on claim 1,
 Eerkens does not explicitly state wherein energy is transferred to the nuclei via up-conversion.
	Hagelstein teaches where wherein energy is transferred to the nuclei via up-conversion (Title “CONVERSION OF VIBRATIONAL ENERGY”; Abstract “methods and apparatus for conversion of quantized vibrational energy. The present application discloses, by driving a medium that comprises arranged nuclei with one or more selected driving frequencies, the arranged nuclei in the medium are induced to oscillate coherently at one or more oscillating frequencies. The mechanical vibrational energy of the oscillating nuclei interacts with the oscillating medium. The interaction between the vibrational energy and the oscillating medium effectuates up-conversion or down-conversion of quantized vibrational energy”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hagelstein’s up-conversion with Eerkens’ system thereby facilitating the conversion of Eerkens’ vibration into nuclear energy for excitation of the nuclei and thus advantageously  increasing the subsequent emission of photons.

Regarding claim 17, which depends on claim 1,
 Eerkens does not explicitly state wherein energy is transferred to the nuclei (Mossbauer radioisotope) via subdivision.
Hagelstein teaches wherein energy is transferred to the nuclei via subdivision (page 6, ll. 13-19 “when the signal generator 106 is configured to generate a signal of frequency v with v being half of a resonant frequency of the metal plate 102, the metal plate 102 is induced to vibrate in the resonant mode having a resonant frequency 2v . When in a resonant mode, the quantum effect of the vibrational energy of the metal plate 102 may be manifested and the vibrational quanta may be converted into the electronic energy of the conduction charges in the metal plate 102. Examples of the conduction charges include electrons. In some cases, when the vibrational energy of the metal plate 102 is converted into the energy of the electrons, one or more of the energized electrons may overcome the surface energy barrier of the metal plate 102 and break free from the metal plate 102”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hagelstein’s energy transfer via subdivided energy levels with Eerkens’ system and associated method thereby providing additional available energy to excite the nuclei and predictably and advantageously provide increased gamma output.
Claim(s) 17 is/are (alternatively*) rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Eerkens in view of Fultz (NPL “Mössbauer Spectrometry”; hereafter “Fultz”).
*Examiner notes this as another interpretation as it is unclear at what point in the process the claimed energy transfer is in reference to
Regarding claim 17, which depends on claim 1,
 Eerkens does not explicitly state wherein energy is transferred to the nuclei (Mossbauer radioisotope) via subdivision.
Fultz teaches wherein energy is transferred to the nuclei (Mossbauer radioisotope; 57Co/57Fe) via subdivision (14.41-keV, 122-keV gamma rays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fultz’ subdivided energy levels with Eerkens system and associated method thereby providing useful energy transfer including exemplary utility for Mossbauer spectrometry.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Eerkens in view of Applicant cited Ruello et al (Physical mechanisms of coherent acoustic phonons generation by ultrafast laser action”; hereafter “Ruello”).
Regarding claim 18, which depends on claim 1,
 While Eerkens teaches in an embodiment (fig. 6) wherein there is a device for interacting with the condensed matter medium comprising atomic nuclei which comprises a laser, Eerkens does not explicitly state in any one embodiment wherein the device for generating phonons comprises a laser.
However, Ruello teaches a device for generating phonons comprises a laser (Title “Physical mechanisms of coherent acoustic phonons generation”; Introduction “considerable efforts have been devoted to
 photo-induce coherent acoustic phonons excitation in solids with
 a better and better efficiency and with a controlled acoustic frequency
 as well as phonon polarization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute/modify-by Ruello’s explicitly phonon generating laser for Eerkens’ device/laser thereby explicitly providing a laser to interact with the radio-isotope with a better efficiency, more controlled frequency, and/or more easily obtaining higher frequency ranges.

Allowable Subject Matter
Claim(s) 23 is/are would be allowable if rewritten or amended to overcome the rejection(s) under U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art of record appears to read on the invention as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 101 can be overcome. However upon Applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made.
Regarding independent claim 23, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture a system for generating photon emission from atomic nuclei at a specific location comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “a device for generating phonons” and “condensed matter medium comprising a first group of atomic nuclei and a second group of atomic nuclei; wherein the phonons interact with the first group of atomic nuclei and affect nuclear states of the first group of the atomic nuclei by transferring energy to the first group of atomic nuclei and causing the first group of atomic nuclei to emit photons at a first location; and wherein the phonons interact with the second group of atomic nuclei and affect nuclear states of the second group of atomic nuclei by transferring energy away from the second group of atomic nuclei causing suppression of otherwise expected photon emission from the second group of nuclei at a second location" in further combination with the remaining limitations of the claim.
Note that this indication of allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should Applicant choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.

Claim(s) 5, 9-10, 11, 20, and 7-8 is/are would be allowable if rewritten to overcome the rejection(s) under U.S.C. 112 and U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art of record appears to read on the invention as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112 and 35 U.S.C. 101 can be overcome. However upon Applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made.
Regarding dependent claim 5,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a system for generating photon emission from atomic nuclei (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “wherein the device for generating phonons comprises an elongated plate and first and second clamps attached to first and second ends of the 20elongated plate, respectively, and wherein the first and second clamps are configured to apply stress onto…the elongated plate and to cause movement of dislocations within the elongated plate" in further combination with the remaining limitations of the claim.
Further dependent claims thereof are likewise indicated as conditionally allowable.
Regarding dependent claim 7,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a system for generating photon emission from atomic nuclei (omissions/paraphrasing for brevity/clarity) “wherein the condensed matter medium comprises a ring-shaped substrate of evaporated 57CoC12 bonded to a center of the elongated plate" in further combination with the remaining limitations of the claim.
Further dependent claims thereof are likewise indicated as conditionally allowable.
Note that this indication of allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. The Examiner therefore suggests that applicants overcome the above rejection under 35 U.S.C. 112 by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.
Election/Restrictions
A POSTERIORI REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group/Species I:, claim(s) 1-20 (system) and 21 (method),
 drawn respectively to a system and a method for generating photon emission form atomic nuclei having the technical feature of interacting the phonons with the atomic nuclei and affecting nuclear states of 10some of the atomic nuclei by transferring energy to the nuclei and causing the nuclei to emit photons.
Group/Species II: claim(s) 22, 
 
drawn to a system for suppressing photon emission from atomic nuclei  having the technical feature(s) of wherein the phonons interact with the atomic nuclei and affect nuclear states of some of the atomic nuclei by transferring energy away from the atomic nuclei and causing suppression of otherwise expected photon emission from the atomic nuclei.
The Examiner additionally notes that Independent Claim 23 is drawn to a system for generating photon emission from atomic nuclei at a specific location overlaps in subject matter with each of Groups/Species I & II and therefore Independent claim 23 (ostensibly a third invention) will be examined with election of either group, further noting that claim 23 appears to comprise the special technical feature of the combination of “a condensed matter medium comprising a first group of atomic nuclei and a second group of atomic nuclei; 25wherein the phonons interact with the first group of atomic nuclei and affect nuclear states of the first group of the atomic nuclei by transferring energy to the first group of atomic nuclei and causing the first group of atomic nuclei to emit photons at a first location; and wherein the phonons interact with the second group of atomic nuclei and affect 30nuclear states of the second group of atomic nuclei by transferring energy away from the 36FM-101UA second group of atomic nuclei causing suppression of otherwise expected photon emission from the second group of nuclei at a second location”.
The groups of inventions (I and II) listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups/Species I and II lack unity of invention
 
because even though the inventions of these groups require some shared technical features, this Office Action establishes a posteriori (i.e., after having taken the prior art into consideration) that all of the shared technical features between Groups/Species I and II are known in the art and therefore fail to form technical feature(s) that define a contribution over the prior art. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as put forth above. In accordance with 37 CFR 1.499, the Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The Applicant is advised that the reply to this requirement must include (i) an election of a species or invention to be further examined (Either Group I or Group II; independent claim 23 included regardless) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. Alternatively, Applicant may choose to introduce the above indicated special technical feature of independent claim 23 into the independent claims of Groups/Species I and II (claims 1 & 21 and 22) thereby having unity of invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, the Applicant must indicate which of these claims are readable on the elected invention or species.
Should the Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), the Applicant must provide reasons in support thereof. The Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by the Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856